Citation Nr: 1037375	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  08-16 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include major depressive disorder.  


REPRESENTATION

Appellant represented by:	Jill Mitchell, Esq.  


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to November 
1972.  

This matter is before the Board of Veterans' Appeals (Board) from 
a January 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

In August 2010, the Veteran participated in a Board hearing at 
theVA office  in San Antonio, Texas.  A transcript is of record 
and has been reviewed.  The Veteran submitted additional evidence 
at the hearing, along with a waiver of his right to initial RO 
consideration of this evidence.  38 C.F.R. §§ 19.9, 20.1304(c) 
(2009).  

The Veteran appointed Jill Mitchell, Esq. as his representative 
in a July 2010 VA Form 21-22 (Appointment of Individual as 
Claimant's Representative).  This revoked a VA Form 21-22 he had 
signed in February 2007 appointing disabled American Veterans as 
his representative.  

The Veteran filed the current claim of entitlement to service 
connection for major depression in August 2006 and simultaneously 
withdrew a previous claim for service connection of posttraumatic 
stress disorder.  The Board notes that the Court has held that 
the scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  Thus, the Board recharacterized the issue as entitlement 
to service connection for an acquired psychiatric disorder, to 
include major depressive disorder.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

After careful review of the record, the Board finds that a remand 
for additional development is necessary before proceeding to 
evaluate the merits of the Veteran's claim.

During the Board hearing, the Veteran testified that he sought 
psychiatric treatment when he was stationed in Korea in November 
1971.  He stated that he saw a psychiatrist on one occasion to 
discuss suicidal ideation.  While service treatment records show 
that the Veteran asked for psychiatric treatment in November 
1971, specific treatment at that time is not shown.    

The Veteran's representative believes that the RO should have 
made further efforts to obtain the Veteran's psychiatric service 
treatment records.  The Board agrees.  VA is required to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) (West 
2002).  VA is required to obtain service treatment records or 
other relevant service records held or maintained by a government 
entity.  38 U.S.C.A. § 5103A(c).  When VA attempts to obtain 
records from a Federal department or agency, the efforts to 
obtain these records must continue until they are obtained unless 
it is reasonably certain they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2), (3).  Therefore, a remand should be 
conducted to attempt to obtain these records.    

The Veteran also testified that he saw a private physician for 
his psychiatric problems several times between 1998 and 2000.  He 
believes this physician's name is Dr. Ramirez.  These treatment 
records have not been obtained and are most likely relevant to 
the Veteran's claim.  Thus, on remand, efforts should be made to 
obtain these private treatment records.  

Last, the Board finds that a new VA examination is necessary in 
order to decide the Veteran's claim.  The Veteran and his 
attorney argued that the VA examination conducted in June 2006 
was inadequate because the examiner did not have access to all of 
the Veteran's treatment records.  Further, the Board notes that 
the VA examiner was unable to provide an etiological opinion with 
regard to the Veteran's psychiatric disorders.  Therefore, the 
Board finds that a remand is necessary to obtain a new VA 
examination and nexus opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center (NPRC) or other appropriate repository 
of records, and request any available 
clinical records pertaining to the Veteran's 
reported psychiatric treatment in Korea in 
November 1971.  All efforts should be 
documented and associated with the claims 
file.     

2.  Contact the Veteran and ask him to 
complete a release form authorizing VA to 
obtain treatment records from his private 
physician who treated him from 1998 to 2000.  
The medical records identified should be 
requested.  All efforts to obtain these 
records should be documented and associated 
with the claims file.  

3.  When the above development has been 
accomplished and any available evidence has 
been obtained, the Veteran should be 
scheduled for a VA psychiatric examination. 
All indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the claims 
file and offer an opinion as to whether any 
acquired psychiatric disorder, to include 
major depressive disorder, found on 
examination is more likely than not (i.e., 
probably greater than 50 percent), at least 
as likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), causally 
or etiologically related to the Veteran's 
military activity.  

A detailed rationale behind any opinion 
rendered would be of considerable assistance 
to the Board.  

Please send the claims folder to the examiner 
for review in conjunction with the 
examination. 

4.  Thereafter, the Veteran's claim of 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
major depressive disorder, should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate period 
of time should be allowed for response by the 
Veteran and his representative.  Thereafter, 
the case should be returned to the Board for 
further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


